Citation Nr: 0032180	
Decision Date: 12/11/00    Archive Date: 12/20/00	

DOCKET NO.  97-07 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional left-sided hemiparesis as the 
result of treatment by the Department of Veterans Affairs in 
1994 and 1995.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for loss of visual acuity as the result of 
treatment by the Department of Veterans Affairs in 1994 and 
1995.

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for difficulty sleeping as the result of 
treatment by the Department of Veterans Affairs in 1994 and 
1995.

4.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for headaches as the result of treatment by 
the Department of Veterans Affairs in 1994 and 1995.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had honorable active service from September 1950 
to September 1953 and from December 1953 to June 1955.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 1996 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDING OF FACT

Left-sided hemiparesis, loss of visual acuity, difficulty 
sleeping, and headaches are not related to VA treatment or 
lack of treatment in 1994 and 1995.



CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
left-sided hemiparesis, loss of visual acuity, difficulty 
sleeping, and headaches as a result of VA treatment is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Title 38 United States Code 1151 provides, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, or 
medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability were service 
connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability, but also that the 
approximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  However, those amendments 
apply only to claims for compensation under 38 U.S.C.A. 
§ 1151 which were filed on or after October 1, 1997, 
VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  Therefore, as 
the veteran filed his claim prior to October 1, 1997, the 
amendments to 38 U.S.C.A. § 1151 do not apply to his case.

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides that VA shall make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  In the instant case, the Board finds that the RO 
complied with the requirements of the statute.  The Board 
notes that the records of the veteran's treatment at a VA 
medical facility during the period of time relevant to his 
claims were obtained by the RO.  The Board notes, further, 
that, at a personal hearing before the undersigned in October 
2000, the veteran testified that no doctor has ever offered 
an opinion in support of his claims for compensation under 
38 U.S.C.A. § 1151.  The Board, therefore, concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims, and the Board 
will proceed to consider those claims on the merits.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096...(2000) (to be codified at 38 U.S.C. 
§ 5103A).

The veteran has claimed that he sustained additional 
disabilities in 1994 and/or 1995 because of lack of treatment 
by VA physicians for occluded arteries or because of VA 
surgical treatment of a right lower extremity artery in 
November 1995.  It appears that the veteran has claimed that 
carotid artery surgery should have been performed on him in 
1994-5.

The record reveals that, prior to 1994, the veteran had a 
long-standing history of peripheral vascular disease, 
cerebral vascular disease, and cardiovascular disease, and 
that he had multiple surgical interventions for carotid 
vascular disease.  He had an aorto-bifemoral bypass graft in 
1978.  He had a right carotid endarterectomy in 1979, which 
was followed by a cerebral vascular accident (stroke).  In 
1992, he had a left carotid endarterectomy and re-exploration 
of the right carotid artery, which was found to have a total 
occlusion.  Following that procedure, he had intermittent 
ischemic episodes to his right eye from blocked carotid 
arteries.

A cerebrovascular examination in June 1994 found occlusion of 
the right internal carotid artery and common carotid artery, 
with stenosis and mild stenosis of the left carotid artery.  
A cerebrovascular examination in March 1995 found a 
chronically occluded right internal carotid artery, with no 
apparent flow in the common carotid artery, and no 
significant carotid artery disease on the left.  The 
cerebrovascular examination in October 1994 was consistent 
with no detectable flow and chronic occlusion of the right 
internal and common carotid arteries and residual stenosis of 
90 percent of the left external carotid artery, with no 
recurrent stenosis of the left internal carotid artery 
following an endarterectomy.

In November 1995, at a VA medical center, the veteran 
underwent a right femoral pseudoaneurysm repair.

At a VA optometric evaluation in December 1995, the veteran 
complained of complete blindness in the right eye manifested 
by 'darkness' for three days, followed by 'dim' vision.  The 
examiner's assessment was that there were no ocular findings 
to account for the veteran's complaints of vision loss in the 
right eye, which was probably vascular in origin.

In July 1976, an extracranial arterial evaluation found no 
significant change since October 1995.

In December 1997, a VA vascular physician reviewed the 
veteran's medical records and reported that:  His left-sided 
hemiparesis was present several years before 1994 and was not 
caused by lack of treatment by VA in 1994; VA physicians 
determined that the risks of further carotid artery surgery 
far outweighed any benefit to be expected from such surgery; 
and not having such surgery did not result in any significant 
neurological impairment.

No physician has found any relationship between lack of 
carotid artery surgery in 1994-5 and the veteran's complaints 
of difficulty sleeping and headaches.  Similarly, no 
physician has found any relationship between the right 
femoral pseudoaneurysm repair in 1995 and the veteran's 
complaints of difficulty sleeping and headaches.

Applicable regulations provide that, in determining whether 
additional disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of VA hospitalization or medical or surgical 
treatment, the following considerations will govern:  It will 
be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith; and the mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of the proof that it resulted from 
disease or injury and aggravation of an existing disease or 
injury suffered as the result of VA hospitalization or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(1)(2) 
(2000).  

In the veteran's case, the Board notes that the record fails 
to disclose that, in 1994-5, he sustained a disease or injury 
or an aggravation of an existing disease or injury as a 
result of the VA medical treatment which he received in 1994-
5, which did not include carotid artery surgery, or as the 
result of the VA surgical treatment which he did receive in 
November 1995.  Furthermore, at a hearing in October 2000, 
when asked by his representative what made him believe that 
the disabilities he was now claiming were caused by VA not 
doing surgery in 1994, the veteran replied, "Well, I didn't 
have these problems prior to [then]."  The Board finds that 
the veteran's statement shows no more than that his 
complaints were coincidental with the period of time during 
which VA did not perform additional carotid artery surgery.  
In any event, as a layman, the veteran is not qualified to 
offer an opinion on questions of medical diagnosis or medical 
causation, see Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992), and, as noted above, there is absolutely no medical 
evidence or medical opinion of record in support of his 
claims.

The Board concludes that any left-sided hemiparesis, 
additional loss of visual acuity, difficulty sleeping, or 
headaches which the veteran has experienced since 1994-5, are 
totally unrelated to the medical and surgical treatment he 
did receive from VA in those years and, also, unrelated to 
the fact that VA physicians determined that it was too risky 
to perform additional carotid artery surgery on the veteran 
at that time.  Entitlement to compensation for additional 
disabilities under 38 U.S.C.A. § 1151 is thus not 
established.

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b).



ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional left-sided hemiparesis, 
loss of visual acuity, difficulty sleeping, and headaches as 
the result of the VA treatment in 1994 and 1995 is denied.



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals







